UNCLASS\F\ED CQL»R‘T'§~,‘§%YY»LT¥’Y'§§F.¢ER

CSO:
DATE: ?~/ h

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

RICHARD HoRN, )

Plainriff, l civil A¢rion No. 94-1756 (RCL)
V' l (\JNDER sEAL)

FRANKLIN HUDDLE, JR., er al., § F ` L E D

Defendants. )) ]UL 1 6 2009
MEMoRANDuM 0PINIoN wm ii.As,lEii\sm\cr coum` wm

N0w before the Court are the government’s reassertion of the state secrets privilege [l 86]
and motion for entry of a protective order [l9l]. Upon consideration of the motions, the
declarations, the plaintiffs opposition, the government’s reply, applicable law, and the entire
record herein, the assertion of the state secrets privilege and proposed protective order will be
DENIED without prejudice. The parties will be ordered to proceed in accordance with this

opinion and accompanying order.

_I_. BACKGROUND

 

Plaintiff Hom’s claim is that defendant Huddle, with the assistance of defendant Brown,
unlawfully eavesdropped on his private conversations in violation of the Fourth Amendment,
possibly using United States govemment surveillance equipment in 1992 and 1993 in Rangoon,

Burma.‘ The case implicates classified information because plaintiff Horn is a former employee

‘As evidence of his claim, Hom points to a cable transmitted by Huddle, which contains
quotation marks and which I-Iom claims quotes him verbatim, as well as a suspicious entry into
his apartment when, unsolicited, his govemment-issued rectangular coffee table was swapped for

1

UNCLASS|F|ED

of the Drug Enforcement Agency, defendant Huddle is a former employee of the United States
Department of State, and defendant Brown is a former employee of the Central intelligence
Agency, All were involved in sensitive activities in Rangoon, Burma, in 1992 and 1993, and the
plaintiff wishes to show that the defendants had the capability, opportunity, and motive to surveil
the plaintiff. As a result, the United States has intervened and asserted the state secrets privilege.

This Court originally held that the case could not proceed because of the risk of divulging
state secrets and dismissed the case. The United States Court of Appeals for the District of
Columbia Circuit reversed this Court’s determination as to defendant Franklin Huddle, Jr.,
however.z The Court of Appeals also stated that "[i[t remains for the district court on remand to
determine what procedures would be required to safeguard against disclosure of privileged
materials and then to determine whether Hom’s lawsuit can proceed." In re Sealed Case, 494
F.3d 139, 153 (D.C. Cir. 2007). Following remand, the Court asked the parties for their

statements regarding how this case should proceed. The parties3 were unable to reach an

an oval replacement while he was out of town. In re Sealed Case, 494 F.3d at l46.

ZThe Court of Appeals affirmed this Court’s determination that the claim against former
CIA employee Arthur Brown should be dismissed because of the Court of Appeals’ belief that
nothing about Brown, including his name, was admissible at trial. This Court later reinstated
defendant Brown because of its later discovery that Brown’s identity was not in fact covert as of
2002 but that defendant Brown and the Office of General Counsel of the CIA perpetrated a fraud
on this court and the Court of Appeals. (Memorandum Opinion, January 15, 2009.) At that time,
the Court believed that the Office of General Counsel within the ClA did not leam of the change
in Brown’s status until 2005. Defendant Brown later filed a declaration stating that he told two
CIA attorneys of the change in his cover status in 2002. As a result, the Court granted the
plaintiff leave to file contempt motions against defendant Brown, the Office of General Counsel
of the CIA and/or the individual CIA attorneys who may have been involved in fraudulent
conduct. (See Memorandum ()pinion, February 6, 2009.)

:’The defendants have thus far taken no position on the state secrets dispute. The dispute
to this point has been between the plaintiff and the government.

2

agreement on a discovery plan, a protective order, or how this case could ultimately proceed to
trial. The government has reasserted the state secrets privilege over an extensive amount of
inforrnation, arguing that it cannot be used by the parties in this case. lt has also submitted a
proposed protective order. The plaintiff has argued that because of the passage of time and this
Court’s finding that the govemment committed fraud on this Court and the Court of Appeals,
that the Court should reject the government’s state secrets claims and allow this case to proceed
to trial virtually unburdened by discovery limitations. Meanwhile, the Court asked the
govemment to provide the Court and the plaintiff with an unclassified version of every document
that has thus far been filed, both to facilitate discovery and so that the Court could ascertain
precisely what information the govemment still believes is a state secret. With four exceptions",
the govemment has done so.

After examining the motion for a protective order and supporting declarations, the
redactions made by the govemment, and keeping in mind the twisted history of this case, the
Court is not prepared to uphold the government’s renewed assertion of the state secrets privilege
without more information from the govemment. Moreover, with respect to information already
known by the plaintiff or the defendants, the Court believes that the implementation of pretrial
CIPAS-like procedures is the best way to prevent unauthorized disclosure of classified

information and to resolve any classification disputes between the parties and the govemment.

II. DISCUSSION

‘The government has withheld four declarations from the plaintiff in full.
5Classif1ed Inforrnation Procedures Act, 18 U.S.C. app. III.

3

A. Applicable Law
The state secrets privilege "is a common law evidentiary rule that protects information

from discovery when disclosure would be inimical to national security." In re Sealed Case, 494
F.3d 139, 142 (D.C. Cir. 2007) (citing In re United Stales, 872 F.2d 472, 474 (D.C. Cir. 1989)).
'l`he Court will uphold the privilege when there is a reasonable danger that compulsion of
evidence will expose state secrets matters that should not be divulged. United States v. Reyn0lds,
345 U.S. 1, 10 (1953). The first requirement for proper assertion of the state secrets privilege is
procedural. The United States must make a claim of privilege "through a formal request lodged
by the head of the department which has control over the matter, after actual personal
consideration by that officer." ln re Sealed Case, 494 F.3d at 142 (citing United States v.
Reynolds, 345 U.S. l, 6-8 (1953)). Next, the Court must evaluate the claim itself. In some
cases, the claim of privilege is so clear that even the judge may not insist upon examination of
the evidence. United States v. Reynolds, 345 U.S. 1, 10 (1953). In other cases, however, the
Court may need to examine the underlying inforrnation. Ellsberg v. Mitchell, 709 F.2d 51,
58-59. Two factors should be considered when determining whether materials should be
reviewed in camera: (l) the more compelling a litigant’s showing of need for the information in
question, the deeper the court should probe in satisfying itself that the occasion for invoking the
privilege is appropriate; and (2) the amount of deference accorded to the government’s assertion
of the privilege should be determined by how plausible and substantial the government’s
allegations of danger to national security are in the context of all the circumstances surrounding
the case. Id. at 58-59. The Court should also keep in mind that the privilege is "not to be lightly

invoked," because once the court rules that it applies, it is "absolute" and cannot be overcome

regardless of a showing of need. In re Sealed Case, 494 F.3d at 144 (citing Reynolds, 345 U.S. at
7; Norlhrop C0rp. V. McDonnell Douglas C0rp., 751 F.2d 395, 399 (D.C. Cir. 1984)).

B. United States’ Assertion of the Claim

The United States originally asserted the state secrets privilege in 2000, through a
declaration of the then-director of the CIA, George Tenet. This Court upheld the assertion of the
privilege, and held that the lawsuit could not proceed because (l) the very subject of the lawsuit
was a state secret; (2) the plaintiff could not make out a prima facie case absent the privileged
materials; and (3) that the case could not proceed because the defendants would be prevented
from accessing information necessary for their defense. In re Sealed Case, 494 F.3d at 142. The
Court of Appeals reversed those deterrninations, but affirmed the Court’s determinations that
"Defendant II" should be dismissed from the lawsuit because his very identity is a state secret, z'd.
at 141 , as well as the Court’s determination that portions of the Inspector General° reports were
properly privileged. Id. at 144.

As if the course of this litigation were not circuitous enough, new developments occurred
after remand. The new Department of Justice attomey in the case filed a notice with the Court
that Defendant II’s identity was not actually covert-the declaration stated that Defendant ll
(Arthur Brown) had his covert status lifted and rolled back in 2002. Of course, no one from the
Office of General Counsel for the CIA (which was actively working on this case) nor the
defendant himself informed this Court or the Court of Appeals of that fact. As a result, this

Court was forced to admit that its determination as to defendant Brown should have also been

°Upon learning of Hom’s claims, the State Department (Huddle’s employer) and the CIA
(Brown’s employer) both initiated investigations. The Inspector General reports detail their
investigations and conclusions.

reversed because the Court of Appeals was operating under the mistaken belief that Brown’s
identity was classified. Id. at 141. This Court held that defendant Brown and at least one
attomey committed fraud on this Court and the Court of Appeals, reinstated Brown as a
defendant, and has taken sanctions motions under advisement. Not only was this development
frustrating from the standpoint that the Court relies on the integrity of the litigants and their
attorneys to make its rulings, but it had substantial implications in the case as it moves forward.

This development demonstrated that Director Tenet’s assertion of the state secrets
privilege was no longer accurate as to at least one material fact (the secrecy of Brown’s identity),
and led the plaintiff and the Court to question what portions of Director Tenet’s assertion still
were accurate and what information the govemment still believed was privileged. The revelation
about Brown also demonstrated the more general problem that information that was considered a
state secret in 2000 may no longer be considered a state secret in 2009 (not to mention that
Director Tenet is no longer the director of the CIA). Accordingly, the Court required the
govemment to reassert the privilege if it chose to do so.7

Indeed, the govemment reasserted the state secrets privilege, by providing an unclassified
declaration of Director Panetta, as well as an in camera, ex parte declaration of Director Panetta
and another individual. While those declarations outlined the government’s general justification

for asserting the privilege, the government also provided the Court and the plaintiff with

?As a result, the original privilege asserted by Tenet no longer applies to this case, nor
does the affirmance by the Court of Appeals as to this Court’s determination that portions of the
Inspector General reports are privileged. The Court evaluates the claim of privilege anew based
on Director Panetta’s 2009 assertion. (See Panetta Unclassified Declaration [191] at 11 2 ("This
declaration supersedes the 5 February 2000 Tenet declaration and the 28 March 2008 Hayden
declaration.").)

unclassified versions of every document in the case, as well as unclassified versions of the
Inspector General reports. The govemment orally stated that all of the redacted information is
covered by the state secrets privilege, but did not provide the Court with any written justification
for the redactions themselves.

The parties do not dispute that the procedural requirements for the assertion of the
privilege have been met. However, the plaintiff argues that because of the govemment’s history
of misconduct in the case and the plaintiffs evidence and argument that much of the redacted
information is not actually privileged, the Court should either reject the assertion or undertake a
more exacting inquiry, possibly by requiring testimony by the govemment. After examining the
factors expounded by the D.C. Circuit, the Court agrees that a more exacting inquiry is required.

The first factor to be considered is the plaintiffs need for the inforrnation; the more
compelling the need, the more that the Court should scrutinize the govemment’s assertion. In re
SeaIed Case, 494 F.3d at 144. In this case, the plaintiffs need is compelling. The govemment
argues that its assertion of the privilege leads to the conclusion that "[n]either plaintiff nor
defendants Brown or Huddle may inquire into or present evidence as to whether Brown or any
other U.S. Govemment employee used U.S. Govemment, including U.S. intelligence
Community, equipment to eavesdrop on the plaintif ." (Gov.’t Proposed Protective Order [191]
at 11 5.) Of course, forbidding the plaintiff to inquire or to present evidence as to his central
allegation would likely be fatal to his lawsuit; the suit boils down to an allegation that defendants
Brown and Huddle (likely using U.S. Govemment equipment because they were govemment
employees who had access to this equipment) eavesdropped on the plaintiff The Court of

Appeals already rejected the contention that the "very subject matter of Horn’s action is a state

secret," however. The Court is therefore skeptical that the plaintiff can present no evidence or
argument that the defendants could have used U.S. Govemment equipment to eavesdrop on the
plaintiff; if the govemment’s claims are true, however, then the plaintiff s chances of prevailing
are slim. Accordingly, the plaintiffs need for at least limited evidence that Brown and/or Huddle
had the capability to surveil Hom is high.

More importantly in this case, however, is the second f`actor, the credibility of the
govemment’s representations given all of the circumstances of the case. This factor weighs
strongly in favor of the plaintiff, and the Court agrees that a more exacting inquiry of the claimed
privilege is needed. The Court does not give the govemment a high degree of deference because
of its prior misrepresentations regarding the state secrets privilege in this case. Moreover, the
plaintiff has made convincing arguments that the government has asserted the state secrets
privilege too broadly. For example, the plaintiff points out that a search for "Central Intelligence
Agency" on a publicly available online encyclopedia quickly reveals that the CIA possesses
eavesdropping equipment.“ Yet the govemment refuses to make even this basic acknowledgment

or allow the parties to make this argument.° Moreover, the government fails to address the

""The CIA Science and Technology Directorate uses a wide variety of techniques to
gather intelligence. 'l`hese include planting bugs (microphones or other listening devices),
intercepting radio transmissions, and using seismic sensors and satellites to monitor military
activity around the world. The CIA relies on the National Security Agency for a large portion of
its electronically gathered data, but also conducts some electronic intelligence gathering on its
own." Microsoft Encarta Online Encyclopedia 2009, "Central Intelligence Agency,"
http://encarta.msn.com/encyclopedia._7615685 83_2/Central__lntelligence_Agency.html (last
accessed July 9, 2009).

°Confusingly, Director Panetta’s unclassified declaration appears to significantly conflict
with his classified declaration. His unclassified declaration states that: "Plaintiff has provided a
declaration in which he stated that the alleged wiretap at issue in this case was allegedly the
result of an eavesdropping transmitter placed under the coffee table located in his residence in

8

plaintiffs arguments about the basic capabilities being in the public domain, but merely rehashes
its unsupported assertion that any mention of the U.S. Govemment owning surveillance
equipment is a state secret.

At the same time, the Court’s review of the in camera, ex parte declarations leads it to
believe that there are certain categories of information that are properly covered by the state
secrets privilege.'° As a result, the Court is hesitant to release the redacted portions of the
documents without a further opportunity by the govemment to explain its basis for redacting
certain inforrnation. As it stands, while the Court has the general declarations of Panetta and

another individual, it does not have any justifications for the govemment’s specific application of

Burma, . . 'l`o the extent that this is his allegation, he is permitted to proceed with discovery to
determine whether such a transmitter was used." (Panetta Unclassified Decl. at 11 9.) Panetta later
states, however, that the plaintiff cannot inquire into information about the "U.S. Govemment’s
capabilities to conduct electronic surveillance." Id. If a method of intelligence is unclassified
and publicly available, it is not immediately apparent why it suddenly becomes a state secret to
even argue that it could be used by the U.S. Government. Moreover, the plaintiff makes a
credible argument not only that the device is publicly known, but that the fact that the
govemment uses this type of device is publicly available, as this type of device is on display at
the Spy Museum in Washington, D.C. Indeed, Panetta’s classified, ex parte declaration
significantly conflicts with the unclassified declaration and appears to acknowledge that the
plaintiff can present evidence as to the coffee table eavesdropping transmitter, even if it is used
by the U.S. Govemment. Panetta states: "Plaintiff has alleged that the defendants used an
eavesdropping transmitter placed under the coffee table located in his residence in Burrna. He has
also stated that these types of transmitters are publicly available and on display at the Spy
Museum in Washington, D.C. To the extent that the theory of his case is that the defendants
conducted the alleged surveillance using purely unclassified, publicly available methods, 1 do not
assert the state secrets or statutory privileges. To the extent Plaintiff’ s discovery attempts to
sweep more broadly, and to inquire about other intelligence capabilities . . . such discovery
cannot proceed . . . ." (Panetta Classifred Decl. 11 21) (citations omitted and emphasis added). In
other words, Panetta’s classified declaration appears to acknowledge that an eavesdropping
transmitter of the type alleged by Hom is not a state secret even if used by the U.S. Government.

'°The Court has refrained from discussing the substance of these declarations so that the
bulk of this opinion can be available for public consumption.

9

those declarations to the information in the case. The govemment provided the Court with no
justification for the redactions it made, leaving the Court to guess as to whether the redactions are
permissible or impermissible based on inferences drawn from the declarations. The Court is
unable to uphold or deny the assertion of the privilege on the basis of the govemment’s
generalized declarations alone.

In summary, the Court’s review of the factors espoused by the Circuit and the entire
context of the case leads it to believe that: (l) an exacting inquiry into the government’s assertion
of the privilege is needed in this case; and (2) that the Court cannot make that inquiry without
detailed justifications for the redactions from the govemment. Accordingly, the Court will order
the govemment to file justifications before the Court makes an ultimate ruling on the information
that has been withheld by the govemment. Similarly, the Court cannot enter a protective order
until it ultimately determines what information is covered by the state secrets privilege.

D. How to Best Prevent Unauth0rized Disclosure of Classified Information as
the Case Moves For'ward

Simultaneous to the rulings on the state secrets claim as a legal question, the Court must
make a determination as to how this case can proceed without revealing classified information
during discovery and, ultimately, at trial. One glance at the declarations provided by the plaintiff
in this case (which have been largely redacted by the govemment) reveals that he and his attomey
are already aware of the material information that is purportedly a state secret. Accordingly,
without clear rulings as to what information is and is not a state secret, the plaintiff could easily
disclose the information during discovery or at trial. Moreover, the plaintiff makes credible

arguments, often by attaching declarations of a twenty-five year employee of the CIA, that much

10

of the information known by him is not, in fact, a state secret. Accordingly, he argues that he
should be given an opportunity to argue that this information is not a state secret through CIPA-
like proceedings. The Court agrees.

CIPA-type procedures will provide two benefits as the case moves forward, and by
limiting the CIPA proceedings to information already known by the parties, the Court limits the
concomitant intrusion on national security. First, the use of CIPA-type procedures will best
ensure that the parties do not disclose national security information at trial. The govemment
believes that its interest in privileged information can be protected simply by allowing it to
review all filings in the case and giving it an opportunity to redact state secrets inforrnation.
While this method may work for pleadings, in the event that the case goes to trial, the plaintiff
must be given clear boundaries as to what information is disclosable and what is not. lt would be
impracticable to expect the plaintiff to blindly give opening and closing statements and question
witnesses, unclear about the precise contours of the state secrets privilege. In contrast to the
government’s belief that the best way to prevent unauthorized disclosure of information is for the
parties to remain in the dark about what information is a state secret and why, the Court can
better prevent unauthorized disclosure by giving the parties clear boundaries as to what
information may be presented to the jury and what information may not.

The CIPA-like procedures will also provide the collateral benefit of allowing the parties
to meaningfully argue that information already known to them is not, in fact, a state secret. As
stated above, given the parties’ need for this information, the plaintiffs colorable showing that at
least some of the information withheld by the govemment is not a state secret or can be

substituted with unclassified information, and the diminished credibility of the govemment in the

ll

context of this case, the Court believes that CIPA-type procedures are the best way to proceed
with regard to the information already known to the parties.

Moreover, by limiting the information that will be examined in CIPA-like proceedings to
the information already known by the parties, the Court limits the risk to national security. Of
course, any CIPA-like proceedings will be conducted in a closed courtroom, and the proceedings
will not be divulged to the public. Both the plaintiff and the defendants are former government
employees who have had access to classified inforrnation. Moreover, their attomeys have been
favorably adjudicated for current access to classified inforrnation. As stated by the Court of
Appeals, "there is no basis on this record for a presumption that a witness who has had access to
classified materials is unable to testify without revealing information that he knows cannot
lawfully be disclosed in a public forum." In re Sealea' Case, 494 F.3d at 153. The Court agrees.

The Court understands that the implementation of CIPA-like procedures in a civil case is
unusual. However, the Court of Appeals foresaw the problems that could arise in this case, and
therefore conspicuously stated in 2007 that "nothing in this opinion forecloses a determination by
the district court that some of the protective measures in CIPA, 18 U.S.C. app. III, which applies
in criminal cases, would be appropriate, as Horn urges, so that this case could proceed."" In re

Sealed Case, 494 F.3d at 154.'2 Indeed, the Court believes that the CIPA-like procedures and the

"This Court originally held, on the basis of the plain language of CIPA, that it applied in
criminal cases only. (Memorandum Opinion, July 28, 2004 at 12-13.)

"Courts have discussed the propriety of involving the parties in making classification
decisions in other civil cases as well. In Stillman v. CIA, 319 F.3d 546, 547 (D.C. Cir. 2003), a
former employee of the Los Alamos National Laboratory wrote a book about China’s nuclear
weapons program. Prior to publication, the govemment informed the plaintiff that portions of his
manuscript were classified. Id. 547. Stillman filed suit, challenging the classification decision,
and the district court ordered that Stillman and his attorney have access to the classified

12

associated rulings are the best way to prevent unauthorized disclosures of classified information

and allow Hom to pursue his claim using non-classified materials.

III. CONCLUSION

In accordance with this memorandum opinion, this case will proceed as follows: First, the
govemment will be ordered to provide the Court with justifications for all of the redactions to the
documents and Inspector General reports that have been filed in this case so that the Court can
undertake a meaningful in camera review of the purportedly privileged inforrnation. Meanwhile,
the plaintiff and the defendants will be ordered to file motions indicating i) any information
known to them that they believe or know that the govemment is asserting the privilege over and
that they intend to use at trial, and ii) explanations and/or evidence as to why that information is

not a state secret. Counsel shall meet and confer and file a proposed schedule for these filings

inforrnation. Id. at 547. The Court of Appeals reversed, and held that the court must first make
an in camera review of the material, but in the event that it could not resolve the issue without
the assistance of plaintiffs counsel it should "consider whether its need for such assistance
outweighs the concomitant intrusion upon the Govemment’s interest in national security." Id. at
548-49. In this case, the Court has reviewed the plaintiffs declarations and believes that the case
cannot proceed without the implementation of CIPA-like procedures with respect to information
already known by the plaintiff (both because of the risk of divulging state secrets and because of
the difficulty in making classification decisions). Additionally, with respect to the information
already known by the plaintiff, the Court has weighed the risk to national security and believes
that the risk of instituting these procedures is minimal. For other examples of courts using
CIPA-like procedures to resolve disputes involving classified inforrnation, see In re Guantanamo
Bay Litigation, Misc. No. 08-442 (TFH), Docket [1821] at 8 (D.D.C. July 10, 2009) (instituting
procedures similar to CIPA "by analogy" to resolve petitioners’ requests to view their own
classified statements); In re National Security Agency Telecommunications Recora’s Litigation,
Case No. 06-1791 (VRW), Docket [57] at 23-24, (N.D. Cal. January 5, 2009) (requiring, in a
state secrets case, that the govemment to make good faith efforts to process TS/SCI clearances
for plaintiffs’ litigation team so that they can "read[] and respond to the court’s future orders"
and possibly have access "to at least some of the defendants’ classified filings").

13

and any responses" within 10 days. The proposed schedule should be filed jointly if possible,

separately if necessary.

SO ORDERED.
6a C .   7% ¢% ‘?
Chief Judge Royce C. Lamberth Date

”The govemment’s justifications for its redactions will be filed ex parte, and the parties
will not have an opportunity to respond. However, the government will have an opportunity to
respond to the parties’ submissions regarding information that they believe is not classified and
that they should be able to use at trial.

14